Case 5:18-cv-01526-SMH-KLH Document 111 Filed 01/27/20 Page 1 of 3 PageID #: 3507



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


  MAGNOLIA ISLAND PLANTATION, L.L.C. § CIVIL ACTION NO: 5:18-cv-01526
  and BARBARA MARIE CAREY LOLLAR §
                                           §
             Plaintiffs                    §
                                           §
  VS.                                      § DISTRICT JUDGE ELIZABETH FOOTE
                                           §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, III, §
  And BOSSIER PARISH SHERIFF JULIAN §
  C. WHITTINGTON, in his official capacity §
                                           § MAGISTRATE JUDGE KAREN HAYES
             Defendants                    §

                       CONSENT MOTION TO EXTEND DEADLINE

               NOW INTO COURT, through undersigned counsel, comes JULIAN C.

  WHITTINGON, Sheriff of Bossier Parish (hereinafter “Sheriff”), who respectfully submits:

                                             1.

               Sheriff filed a Motion for Summary Judgment on December 23, 2019 (Doc.

  79) (hereinafter the “Sheriff MSJ”) and an Amended and Corrected Motion for Summary

  Judgment on January 7, 2020 that corrected typographical errors in the Sheriff MSJ only

  (Doc. 96).

                                             2.

               The deadline to file an opposition to the Sheriff MSJ was originally set for

  January 6, 2020 with the reply deadline set as January 13, 2020, per the Notice of Motion

  Setting dated December 23, 2019 (Doc. 81). However, by consent of the parties the

  deadline for opposition was extended to January 20, 2020 and replies were extended to

  January 27, 2020 (Doc. 91). Because January 20, 2020 was a holiday, Plaintiffs’
Case 5:18-cv-01526-SMH-KLH Document 111 Filed 01/27/20 Page 2 of 3 PageID #: 3508



  Opposition to the Sheriff MSJ was not filed until January 21, 2020 leaving only six days

  for the Sheriff to prepare a response.

                                                 3.

                 Sheriff shows that Plaintiffs’ Memorandum in Opposition to the Sheriff MSJ

  is lengthy (Doc. 103), thirteen pages longer than the Sheriff MSJ that it opposes. As such

  Sheriff needs more than the typical seven days to review and prepare a reply. Sheriff

  further shows that Plaintiffs were given almost a month to prepare their opposition, and

  requests that they be afforded the same consideration and allowed additional time to

  respond to the Opposition.

                                                 4.

                 Sheriff desires an extension to February 7, 2020 to file a response to

  Plaintiffs’ opposition.

                                                 5.

                 Undersigned counsel shows that she has conferred with opposing counsel

  and that the parties have agreed to extend the deadline for Sheriff to respond to the

  Opposition to the Sheriff MSJ (Doc. 103) to February 7, 2020. Plaintiffs’ counsel asked

  that their deadline to respond to Sheriff’s Opposition to Plaintiffs’ Motion for Summary

  Judgment (Doc. 104) also be extended to February 7, 2020, and Sheriff does not oppose

  such an extension.

                                                 6.

                 The trial of this matter is presently set for April 13, 2020.

                 WHEREFORE, Julian Whittington, in his capacity as Sheriff of Bossier

  Parish, PRAYS that this Motion to Extend Deadline be granted, allowing Sheriff until



                                                 2
Case 5:18-cv-01526-SMH-KLH Document 111 Filed 01/27/20 Page 3 of 3 PageID #: 3509



  February 7, 2020 to file a response to Plaintiffs’ Opposition (Doc. 103) to Sheriff’s Motion

  for Summary Judgment, as amended and corrected (Doc. 96).

                APPEARER FURTHER PRAYS that Plaintiffs be granted until February 7,

  2020 to file a Reply to Sheriff’s Opposition to Plaintiffs’ Motion for Summary Judgment

  (Doc. 104).

                                            Respectfully submitted by:


                                            LANGLEY & PARKS, LLC


                                            By:      S / Julianna P. Parks
                                                  Glenn L. Langley, Bar Roll No. 8019
                                                  Julianna P. Parks, Bar Roll No. 30658

                                            401 Market Street, Suite 1100
                                            Shreveport, Louisiana 71101
                                            (318) 383-6422 Telephone
                                            (318) 383-6405 Telefax

                                            Attorney for Julian C. Whittington,
                                            Sheriff of Bossier Parish




                                               3
